   Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 1 of 8 PageID#FILED
                                                                          72                       ^
                                                                                       IM nPFIM COURT



                                                                                     ,!• ;:) 1 5 "^"1

                                                                              '   CLERK^U.S.DiSTRICI CUUKI
                                                                                    ALEXAr\!nRIA. VIRGINIA
                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA

        V.
                                                      No. l:21-cr-I36


 JESUS FUNEZ FUENTES,
       a/k/a "Tony Rivera,"
       a/k/a "Pun,

        Defendant.



                                      PLEA AGREEMENT


       Raj Parekh, Acting United States Attorney for the Eastern District of Virginia; undersigned

counsel for the United States; the defendant, JESUS FUNEZ FUENTES; and the defendant's

counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. The terms of this Plea Agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to waive indictment and plead guilty to Counts One and Two of the

Criminal Information. Count One charges the defendant with conspiracy to make false statements

with respect to information required to he kept in the records ofa Federal Firearms Licensee in the

course of purchasing firearms, in violation of 18 U.S.C. § 371. The maximum penalties for this

offense are: a maximum term of5 years ofimprisonment, a fine of$250,000, a special assessment

pursuant to 18 U.S.C. § 3013, and a maximum supervised release term of 3 years. Count Two

charges the defendant with possession of ammunition hy a prohibited person, in violation of 18

U.S.C. § 922(g)(1). The maximum penalties for this offense are: a maximum term of 10 years of

imprisonment, a fine of $250,000, a special assessment pursuant to 18 U.S.C. § 3013, and a

maximum supervised release term of 3 years. The defendant understands that any supervised
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 2 of 8 PageID# 73
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 3 of 8 PageID# 74
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 4 of 8 PageID# 75
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 5 of 8 PageID# 76
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 6 of 8 PageID# 77
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 7 of 8 PageID# 78
Case 1:21-cr-00136-AJT Document 40 Filed 06/15/21 Page 8 of 8 PageID# 79
